Case 18-24717         Doc 44      Filed 12/26/18    Entered 12/26/18 08:51:56         Desc      Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24717
         Josh Bilow

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/05/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24717       Doc 44        Filed 12/26/18    Entered 12/26/18 08:51:56              Desc          Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor                $1,000.00
        Less amount refunded to debtor                            $135.00

 NET RECEIPTS:                                                                                      $865.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $55.00
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $55.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal        Int.
 Name                                 Class   Scheduled      Asserted     Allowed          Paid           Paid
 AMERICAN HONDA FINANCE CORP      Secured             0.00           NA             NA           0.00         0.00
 AMERICREDIT FINANCIAL DBA GM F   Secured       25,941.00            NA             NA        810.00          0.00
 INTERNAL REVENUE SERVICE         Secured        2,000.00            NA             NA           0.00         0.00
 INTERNAL REVENUE SERVICE         Priority      60,000.00            NA             NA           0.00         0.00
 JP MORGAN CHASE BANK NA          Secured             0.00           NA             NA           0.00         0.00
 AMERICAN PROFIT RECOVERY         Unsecured         157.00           NA             NA           0.00         0.00
 AVANT                            Unsecured          73.00           NA             NA           0.00         0.00
 BANK OF AMERICA MORTGAGE         Unsecured      4,985.00            NA             NA           0.00         0.00
 CAPITAL ONE                      Unsecured      4,431.00            NA             NA           0.00         0.00
 CHASE CARD                       Unsecured     16,216.00            NA             NA           0.00         0.00
 GREAT LAKES CREDIT UNION         Unsecured      8,065.00            NA             NA           0.00         0.00
 MERRICK BANK CORP                Unsecured      1,796.00            NA             NA           0.00         0.00
 NORDSTROM/TD BANK USA            Unsecured         722.00           NA             NA           0.00         0.00
 ONEMAIN                          Unsecured      4,733.00            NA             NA           0.00         0.00
 RISE                             Unsecured      4,505.00            NA             NA           0.00         0.00
 SYNCB/PAYPAL SMART CON           Unsecured         808.00           NA             NA           0.00         0.00
 VW CREDIT                        Unsecured      5,102.00            NA             NA           0.00         0.00
 WESTERRA CU                      Unsecured      1,397.00            NA             NA           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-24717        Doc 44      Filed 12/26/18     Entered 12/26/18 08:51:56              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00           $810.00              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00           $810.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $55.00
         Disbursements to Creditors                               $810.00

 TOTAL DISBURSEMENTS :                                                                         $865.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
